ARNOLD, Circuit Judge,
dissenting.
I respectfully dissent. The Court holds that habeas corpus relief is inappropriate because the petitioners do not allege a constitutional violation and “have no constitutional interest in the classification system sufficient to invoke due process protection.” Ante, at p. 815. Reading the petitioners’ complaint as an attack on their conditions *818of confinement, the Court relies on Willis v. Ciccone, 506 F.2d 1011, 1019 (8th Cir. 1974), for the proposition that a prisoner petition which seeks habeas corpus relief from prison conditions must allege “a substantial infringement of a constitutional right.” I am unable to square this language with a Supreme Court case decided the same year as Willis in which the Court held that a claim grounded in other than constitutional law is cognizable in a proceeding under 28 U.S.C. § 2255. See Davis v. United States, 417 U.S. 333, 94 S.Ct. 2298, 41 L.Ed.2d 109 (1974).1
In Davis the Supreme Court stated that “the fact that a contention is grounded not in the Constitution, but in the ‘laws of the United States’ would not preclude its assertion in a § 2255 proceeding.” 417 U.S. at 346, 94 S.Ct. at 2305. The statute expressly allows a federal prisoner in custody to assert a claim that his confinement is “in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255 (emphasis added).
Recent circuit and district court cases echo the reasoning of the Supreme Court in Davis. In United States v. Williams, 615 F.2d 585, 589 (3d Cir. 1980), the court held that:
Section 2255 provides that a prisoner may seek collateral relief if he claims “the right to be released upon the ground that the sentence was imposed in violation of the Constitution, or laws of the United States, (Emphasis supplied.) Collateral relief, therefore, may be based on a purely statutory ground. On its face, a claim that IADA [Interstate Agreement on Detainers Act] was violated by the Government would appear to come within the purview of section 2255 inasmuch as the IADA is a law of the United States and its violation is an absolute defense. Indeed, we have held that an alleged violation of IADA is a claim arising under the laws of the United States for purposes of a federal habeas corpus proceeding brought by a state prisoner. United States ex rel. Esola v. Groomes, 520 F.2d 830, 835 (3d Cir. 1975). We see no difference in the statutory language of section 2255 which would merit a different result than that reached in Esola and we therefore conclude that an IADA defense is within the scope of the language in section 2255.
(Emphasis added). See also Young v. Ma-bry, 471 F.Supp. 553 (E.D.Ark.1978); but see Hitchcock v. United States, 580 F.2d 964 (9th Cir. 1978), and Edwards v. United States, 564 F.2d 652 (2d Cir. 1977) (a claim based on a violation of IADA is not within § 2255).
There is no reason to suppose that the rationale of Davis would be inapplicable to a habeas proceeding under 28 U.S.C. §§ 2241 or 2254. Indeed, the Supreme Court in Davis noted, in reference to § 2255, that “[a]s a remedy it is intended to be as broad as habeas corpus.” 417 U.S. at 344, 94 S.Ct. at 2304. The converse of that statement is at least as true. The basic scope of habeas corpus is prescribed by 28 U.S.C. § 2241(c), which provides that the “writ of habeas corpus shall not extend to a prisoner unless . . . [h]e is in custody in violation of the Constitution or laws or treaties of the United States” (emphasis added). I have no difficulty with the proposition that a regulation of the Bureau of Prisons, issued pursuant to statutory authority, is a “law” of the United States for this purpose.
In the alternative, if habeas corpus is not the appropriate form of action, the court has the power to fashion its own remedy if justice so requires. As stated by the Supreme Court in United States v. Morgan, 346 U.S. 502, 505, 74 S.Ct. 247, 249, 98 L.Ed. *819248 (1954), “[i]n behalf of the unfortunates, federal courts should act in doing justice if the record makes plain a right to relief.” In Hestad v. United States, 418 F.2d 1063, 1066 n.5 (7th Cir. 1969), the court noted that “[a] court of appeals is empowered to grant habeas relief in exceptional circumstances .... It follows a fortiori that in exceptional cases we can consider the merits of an appeal from relief granted pursuant to § 2255 regardless of whether that section was the appropriate procedural form by which to grant relief.” Further, on this point, the following statement should be considered:
On an initial motion seeking a collateral remedy . . ., a district judge is not obliged to limit his examination to the grounds narrowly alleged, but is free to, and I believe is required to, adopt any appropriate means to ascertain all possible grounds on which the petitioner might claim relief.
Rothman v. United States, 508 F.2d 648, 655 (3d Cir. 1975) (Garth, J., concurring).
Finally, the court in Ramer v. Saxbe, 522 F.2d 695 (D.C.Cir.1975), was confronted with a complaint filed by several federal prisoners alleging that the Bureau of Prisons had violated Sections 3 and 4 of the Administrative Procedure Act, 5 U.S.C. §§ 552 and 553, by failing to publish in the Federal Register notices of rulemaking and the texts of numerous rules and regulations. The plaintiffs contended that the district court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, 1361, 2201, and 2202. They sought declaratory, injunctive, and mandamus relief. The district court dismissed the action for lack of jurisdiction, finding that the plaintiffs had not alleged an actual case or controversy. The court of appeals reversed, noting that the plaintiffs need not have raised a constitutional claim “in order to get the ear of the court.” 552 F.2d at 702.
In the present case, there is no reason why the prisoners’ habeas corpus petition cannot be construed as a claim for mandamus relief pursuant to 28 U.S.C. § 1361, or simply as a suit in equity arising under federal law, of which we have jurisdiction under 28 U.S.C. § 1331. The petitioners are seeking to compel the Bureau of Prisons to award them a six-point credit in their custody classifications because of their voluntary surrender. I cannot bring myself to describe respondents’ July 14, 1980, Change Notice as a mere “clarification.” The phrase “and who is not under bond or financial obligation to insure commitment,” which appears on p. 10 of the Federal Prison System Program Statement, dealing with security classification, is conspicuous by its absence from p. 9, dealing with custody classification. Perhaps the Bureau of Prisons did not mean to omit the phrase on p. 9. Perhaps it acted correctly in changing its rules in 1980. But to characterize the change as only a clarification does violence to the English language.
Petitioners are in jail. No doubt they deserve to be. They broke the law and are taking the consequences. In my view, respondents have also broken the law, in the sense of having failed to live up to their own voluntarily issued regulations. It is no answer to say that respondents have discretion to make decisions about custody and security. Of course they do. My position is simply that respondents have limited their own discretion by issuing a Program Statement, and that they should have to keep their word. We have long required that the Bureau of Prisons “substantially comply with its own rules and regulations.” Burton v. Ciccone, 484 F.2d 1322, 1324 (8th Cir. 1973).2 I would affirm the District Court.

. Furthermore, I doubt that Willis really means what the Court today reads it to mean. The phrase, “substantial infringement of a constitutional right,” 506 F.2d at 1019, on which the Court lays such stress, cannot fairly be taken to mean that federal habeas does not lie to test whether confinement violates federal law, as opposed to the federal Constitution. The question in Willis revolved around substantial constitutional claims as opposed to insubstantial ones. Compare the formulation at 506 F.2d at 1015; “habeas corpus is limited to claims involving the deprivation of substantial rights . . .(footnote omitted).


. Burton itself was a habeas case brought by a federal prisoner. This Court’s opinion says nothing about the Constitution. It merely orders the Parole Board to “comply with its own rules and regulations.” Willis does not question Burton, and no one suggests that the instant case should fall outside the rule of Burton because the regulations at issue here are those of the Bureau of Prisons rather than the Parole Board.
Footnote 7 of the Court’s opinion, ante, at 817, suggests that habeas is properly held unavailable here because petitioners’ complaint concerns conditions of confinement, rather than the fact of confinement or its duration. It is still hard for me to understand why the prayer for relief cannot be treated as one for mandamus or injunction.